Citation Nr: 1427311	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for left total knee arthroplasty.

2. Entitlement to an increased rating in excess of 10 percent for left foot postoperative bunion exostosis.

3. Entitlement to a compensable rating for right ear hearing loss.

4. Entitlement to an increased rating in excess of 10 percent for tinea pedis.

5. Entitlement to a compensable rating for hemorrhoids.

6. Entitlement to service connection for arterial hernia, left iliac artery.

7. Entitlement to service connection for sleep apnea.

8. Entitlement to service connection for hyperuricosuria.

9. Entitlement to service connection for kidney stones, to include as secondary to gout.

10. Entitlement to service connection for jungle rot of the feet and knees, to include as secondary to gout.

11. Entitlement to an increased rating in excess of 30 percent prior to January 16, 2013 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

12. Entitlement to an increased rating in excess of 10 percent for right knee chrondromalacia and degenerative joint disease.

13. Entitlement to an increased rating in excess of 10 percent for traumatic arthritis of the right foot.

14. Entitlement to an increased rating in excess of 10 percent for cervical spine traumatic arthritis prior to January 18, 2013 and in excess of 20 percent thereafter.

15. Entitlement to an increased rating in excess of 10 percent for thoracolumbar spine traumatic arthritis with degenerative joint disease.

16. Entitlement to compensable rating for nonsteroidal anti-inflammatory drug-induced colitis, secondary to chronic medication for the knees and back.

16. Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to February 1970 and from October 1975 to February 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2014; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to an a increased rating for right knee chrondromalacia and degenerative joint disease, entitlement to a compensable rating for colitis, and entitlement to a separate compensable rating for neurological abnormalities associated with the Veteran's service-connected cervical and lumbosacral spinal disabilities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an April 2014 letter to the Board, received prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his claims for increased ratings for left knee status post total knee arthroplasty, left foot post-operative bunion exotosis, right ear hearing loss, tinea pedis, and hemorrhoids, as well as his claims for service connection for aterial hernia left iliac artery, sleep apnea, hyperuricournia, kidney stones, and jungle rot of the feet and knees.

2. The Veteran's PTSD has been manifest by reduced reliability and productivity for the entire period on appeal.

3. The Veteran's cervical spine disability was manifest by no less than 40 degrees of flexion and no less than 220 degrees combined range of motion without guarding or muscle spasm severe enough to result in abnormal spinal contour prior to January 18, 2013.

4. The Veteran's cervical spine disability has been manifest by no less than 35 degrees of flexion even after repetitive use as of January 18, 2013.

5. The Veteran's thoracolumbar spine traumatic arthritis with degenerative joint disease has been manifest with flexion to at least 80 degrees and guarding or muscle spasm severe enough to result in abnormal spinal contour and as of January 18, 2013, but not prior.

6. The Veteran's right foot traumatic arthritis, which has been manifest by pain with prolonged standing and walking, approximates no more than a moderate foot injury.

7. The Veteran's gout did not have its onset in service, nor is it causally related to his service or any service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the claims for entitlement to increased ratings for left knee status post total knee arthroplasty, left foot post-operative bunion exotosis, right ear hearing loss, tinea pedis, and hemorrhoids, as well as his claims for service connection for aterial hernia left iliac artery, sleep apnea, hyperuricournia, kidney stones, and jungle rot of the feet and knees have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2013). 

2. The criteria for an evaluation of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2013).

3. The criteria for an evaluation in excess of 10 percent for cervical spine traumatic arthritis prior to January 18, 2013 and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

4. The criteria for an evaluation of 20 percent, but no higher, for thoracolumbar spine traumatic arthritis with degenerative joint disease has been met effective January 18, 2013, but no earlier.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

5. The criteria for an evaluation in excess of 10 percent for traumatic arthritis of the right foot, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, .71a, Diagnostic Code 5284 (2013).

6. The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, in an April 2014 letter to the Board the Veteran expressly stated that he wished to withdraw his claims for increased ratings for left knee status post total knee arthroplasty, left foot post-operative bunion exotosis, right ear hearing loss, tinea pedis, and hemorrhoids, as well as his claims for service connection for aterial hernia left iliac artery, sleep apnea, hyperuricournia, kidney stones, and jungle rot of the feet and knees.

Because the Veteran has clearly expressed his desire to terminate those appeals, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on these matters is not appropriate and the Veteran's appeals should be dismissed.  38 U.S.C.A. § 7105(d).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that the Veteran filed increased rating claims in September 2008, and the RO issued a rating decision in January 2009.  The Veteran submitted new evidence and underwent VA examinations for his knees, feet, and spine in May 2009.  Therefore, the RO readjudicated the claims in a November 2009 rating decision.  As such, the June and November 2009 rating decisions never became final and the Board finds the evidence should be considered as having been filed in connection with the Veteran's September 2008 claim.

	PTSD

The Veteran is currently rated at 30 percent prior to January 16, 2013 and at 50 percent thereafter for PTSD under Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.13. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board finds that a 50 percent rating is warranted for the entire period on appeal.

The Veteran underwent VA examinations in November 2008, November 2010, and January 2013.  The RO awarded the Veteran a 50 percent rating effective the date of the last examination in January 2013.  However, the Board finds that the record does not indicate that the Veteran's condition worsened during the period on appeal such that a higher rating is only warranted effective the date of the last examination.

The November 2010 and January 2013 examinations were conducted by the same VA examiner.  At the January 2013 examination, the Veteran reported increased nightmares, but otherwise indicated his symptoms had stayed the same since his last VA examination.  He reported the same symptoms including sleep problems, nightmares, night sweats, depression, and anxiety.  He described the symptoms as occurring daily and did not suggest their severity had increased.  He indicated he continued to have a few friends.  

The VA examiner assigned a GAF of 51 at both examinations.  Further, at both examinations the examiner found the Veteran had no impairment of thought process or communication, delusions or hallucinations, suicidal or homicidal ideation, ritualistic behavior, or panic attacks.  The examiner did note that at both examinations the Veteran had eye contact, was appropriately groomed, oriented, had normal memory, and had a normal rate of speech and content.  

The Veteran also underwent a VA PTSD examination in November 2008 where he reported similar symptoms and severity as he reported at the latter two VA examinations.  At that examination he was assigned a GAF of 55.  He reported mild to moderate depression, said he was more easily irritable, noted nightmares, and trouble falling asleep, and said he continues to react to unexpected loud sounds, although less than he used to.  

Thus, the evidence does not suggest any change in the Veteran's condition during the period on appeal such that a 50 percent rating is not warranted for the entire period.  Rather, the Veteran reported essentially the same symptoms of the same frequency and severity at all three examinations and the examiners noted the same manifestations on examination and assigned similar GAF scores.

However, the Board further finds that a rating in excess of 50 percent is not warranted.

The VA examiners opined that the Veteran's PTSD causes only reduced reliability and productivity, not occupational and social impairment with deficiencies in most areas.  The assigned GAF scores also do not support a higher rating.

Further, the evidence shows that the Veteran worked full-time at the same job throughout the period on appeal.  Although he reported some heated discussions with his co-workers, the Veteran testified at his Board hearing that his PTSD symptoms have not caused him to miss any work.

With respect to relationships, the Veteran reported he has been married 17 years.  At his Board hearing, the Veteran's spouse testified that the Veteran gets angry and aggressive at times and isolates himself in the garage.  Nonetheless, the Board notes they have maintained a long-term relationship.  The Veteran has also consistently reported having a few friends.  At his Board hearing he reported he talks to other guys at the Veterans of Foreign Wars when he and his wife go out to eat there occasionally.  Thus, the evidence does not support that he is unable to establish and maintain effective relationships.

The Board acknowledges the Veteran's reported symptoms, including, for example, his sleep difficulties and his being startled by the noise of the dumpster behind his house being emptied because it reminds him of a rocket attack.  However, even considering all the Veteran's symptoms as he himself as described them, the Board finds PTSD does not more closely approximate the criteria of a 70 percent or higher rating.  

Thus, the Board finds that a 50 percent rating is warranted for the entire period on appeal, but a preponderance of the evidence is against a rating in excess of 50 percent. 

	

Cervical Spine

The Veteran currently has a rating of 10 percent prior to January 18, 2013 and 20 percent thereafter for cervical spine traumatic arthritis under Diagnostic Code 5010-5237.

Diagnostic Code 5010 contemplates traumatic arthritis and directs that disabilities under this Diagnostic Code be rated as degenerative arthritis under Diagnostic Code 5003.  In turn, Diagnostic Code 5003 directs that degenerative arthritis be rated based on limitation of motion of the affected part.  Cervical strain is rated based on limitation of motion under Diagnostic Code 5237 under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

Under the General Rating Formula, the criteria for a 10 percent rating are forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, where the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour; or, a vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a.

The criteria for a 20 percent rating are forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, where the combined range of motion of the cervical spine is not greater than 170 degrees; or, where there is muscle spasm or guarding severe enough to result in abnormal spinal contours.  Id.

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id.

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  See 38 C.F.R. § 4.71a, Plate V.  

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Considering all of the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to January 18, 2013.

On VA examination in May 2009 and October 2010 the Veteran's forward flexion was measured to 40 and 45 degrees respectively with no additional loss of range of motion with repetitive testing.  His combined range of motion was between 220 and 225 degrees.  Thus, the evidence does not support that the Veteran's limitation of motion met the criteria for a 20 percent rating.

Further, in January 2013 the VA examiner found the Veteran to have guarding or muscle spasm severe enough to result in abnormal spinal contour; however, the evidence does not support that the Veteran experienced that manifestation prior to January 2013.  The May 2009 VA examiner noted straightening of lordosis without attributing it to muscle spasm or guarding, and in fact found the Veteran did not have muscle spasm, although did note guarding of movement.  The October 2010  VA examiner noted minimal kyphosis without specifying which part of the spine, but specifically found that the Veteran did not have an abnormal spinal contour due to muscle spasm, localized tenderness, or guarding.  In fact, the examiner found the Veteran had no spasm or guarding in his cervical spine.  
  
No other records indicate the Veteran met the criteria for a rating in excess of 10 percent prior to January 18, 2013.  The Board has considered the DeLuca factors, but finds that although the Veteran has reported pain, no additional functional loss has been shown such that his condition more closely approximates the criteria for a higher rating.  Therefore, the Board finds a higher rating is not warranted prior to January 18, 2013.

The Board further finds that the Veteran is not entitled to a rating in excess of 20 percent at any point since January 18, 2013.

For the next higher rating under the General Rating Formula, 30 percent, forward flexion of the cervical spine must be limited to 15 degrees or less or there must be favorable anyklosis of the entire cervical spine.  On VA examination in January 2013 the Veteran's flexion was measured to 40 degrees and no anyklosis was found.  An additional 5 degrees of range of motion was lost on repetitive use testing, however, even considering that limitation, the Veteran retained flexion greater than 15 degrees.

The Board acknowledges the Veteran's testimony that he is unable to turn his head to look over his shoulder and notes that January 2013 range of motion testing showed his rotation in both directions limited to 30 degrees.  However, the Board finds that that limitation, even when considered with the Veteran's complaints of pain and other limits on his range of motion, does not cause his condition to more closely approximate a higher rating.

Intervertebral disc syndrome (IVDS) may be rated under alternative criteria using incapacitating episodes instead of orthopedic and neurological findings.  38 C.F.R. § 4.71a, DC 5243.  Incapacitating episodes require bedrest prescribed by a physician.  Id.  Although the Veteran was noted to have IVDS, the evidence does not show that he has experienced incapacitating episodes.  The Veteran reported no incapacitating episodes over the last 12 months to the January 2013 VA examiner.  Therefore, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapaciting Episodes is not warranted.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for cervical spine traumatic arthritis prior to January 18, 2013 and in excess of 20 percent thereafter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that when rating diseases and injuries of the spine, any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this case, there appears to be conflicting evidence as to the nature of neurological involvement of the upper extremities.  For this reason, the matter of a separate rating for associated neurological abnormalities is discussed in the remand portion of this decision below.

	Thoracolumbar Spine

The Veteran is currently rated at 10 percent for thoracolumbar spine traumatic arthritis with degenerative joint disease under Diagnostic Code 5010-5237.

As pertinent to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  

The Board finds that the Veteran is entitled to a 20 percent rating, but no higher, effective January 18, 2013, but is not entitled to a rating greater than 10 percent rating prior to that date.

At his January 2013 VA examination the examiner found that the Veteran had guarding or muscle spasm severe enough to result in abnormal spinal contour, thus meeting the criteria for a 20 percent rating at least as of that date.  However, although minimal kyphosis was mentioned in the Veteran's October 2010 examination and loss of lordosis and some scoliosis in his May 2009 VA examination, the examiners did not attribute the abnormal spinal contours to muscle spasm or guarding.  In fact, the October 2010 VA examiner specifically found that the Veteran did not have an abnormal spinal contour due to muscle spasm, localized tenderness, or guarding.  Thus, the evidence suggests the Veteran did not meet the criteria prior to January 2013.

Further, testing has never shown the Veteran's range of motion to be limited such that it meets the criteria for a 20 percent or higher rating.  The Veteran has been shown to have forward flexion to at least 80 degrees on all three of his VA examinations.   

As anyklosis has also not been found on any examination, the Board finds that the Veteran has never met the criteria for a rating in excess of 20 percent.  In reaching this determination, the Board has considered the DeLuca factors, but finds that even with that consideration the Veteran's condition does not more closely reflect the criteria for a higher rating.  At all three of his examinations, the Veteran was found not to have any additional limitation of motion after repetitive use testing.

Further, at his January 2013 VA examination, the Veteran was noted to have invertebral disc syndrome with incapacitating episodes of less than one week.  However, the Formula for Rating Intervertebral Disc Syndrome requires at least one week of incapacitating episodes for even a compensable rating.  Therefore, the Veteran would not be entitled to a higher rating if rated under that formula.

The Board notes that when rating diseases and injuries of the spine, any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this case, there appears to be conflicting evidence as to the nature of neurological involvement of the lower left extremity.  For this reason, the matter of a separate neurological rating for associated neurological abnormalities is discussed in the remand portion of this decision below.

	Right Foot

The Veteran is currently rated at 10 percent for right foot traumatic arthritis under Diagnostic Code 5284.

Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a. 

The Board finds that the Veteran's right foot condition does not more closely approximate a moderately severe or greater foot injury.

At his May 2009 VA examination the Veteran's forefoot was noted to be tender and it was painful to rise on his toes.  His dorsiflexion at the first metatarso-phalangeal joints was noted to be good but painful.  He had 10 degrees hallux valgus, hammertoes, and a callous.

At his January 2013 VA examination the Veteran identified his right foot problem as a callous that is painful with prolonged walking and standing and requires shaving down every eight to ten days.

At his Board hearing the Veteran testified he wears loose shoes and has been issued insoles by the VA.  He said he has a large callous that has to be cut down every once in awhile and occasionally a bone fragment will poke through the skin due to his toe having been crushed in service.

The term "moderately severe" is not defined by regulation; however, the 20 percent rating that it represents is the same rating assigned when there is ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position (Diagnostic Code 5272); when there is ankle ankylosis in a plantar flexed position of less than 30 degrees (Diagnostic Code 5270); or when there is all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads, unilaterally (Diagnostic Code 5278).  

Even taking into consideration all of the Veteran's cited problems as the Veteran himself has described, there is no a basis to grant an evaluation higher than 10 percent.  In fact, overall, the Veteran's own statements regarding the nature and extent of his symptoms provides the basis to find a higher evaluation is not warranted.  Although the Veteran has reported pain with prolonged standing and walking, his range of motion has been described as good and the Board finds that even considering the DeLuca factors, the Veteran's right foot condition can be described as no more than moderate.

The Board notes that the maximum rating for both hallux valgus under Diagnostic Code 5280 and hammer toe under Diagnostic Code 5282 is 10 percent, therefore the Veteran would not be able to get a higher rating under if rated under either code.  As the evaluation of the same manifestations under different diagnoses is not permitted, the Veteran may not also be separately rated under either as his current rating under Diagnostic Code 5284 is for the disability of his right foot great toe condition and considers all of the Veteran's reported symptoms of that condition.

In sum, the Board finds that based on a preponderance of the evidence, the Veteran's disability picture does not meet the criteria for a rating in excess of 10 percent for his right foot traumatic arthritis.  38 U.S.C.A. § 5107(b).

	Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected disabilities that would render the schedular criteria inadequate.  With respect to his PTSD, the Veteran has reported sleep problems, nightmares, night sweats, depression, and anxiety, all of which are contemplated in the rating assigned.  The Veteran's cervical and lumbosacral spine disability symptoms, including pain, limitation of motion, and guarding or muscle spasm severe enough to result in abnormal spinal contour, are also contemplated.  Finally, the Veteran's reported right foot disability symptoms, including pain with prolonged standing and walking, are considered by the rating criteria.

As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's disabilities.  In addition, the Board finds the record does not reflect that the Veteran's disabilities markedly interfere with his ability to work as he has reported little to no missed time from work due to his disabilities.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disabilities are considered by the schedular ratings.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


Service Connection

The RO denied service connection for gout in August 2006.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time.  Therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

VA treatment records submitted since the August 2006 RO decision include a June 2009 record reflecting a diagnosis of "questionable gout" and recommending follow-up at the Veteran's next flare-up to determine whether there is another component to his osteoarthritis, such as gout.  

The Veteran also submitted a February 2010 private nephrology consultation report.  The report reflects that the Veteran reported a history of gouty arthritis.  The examiner stated that the Veteran's serum uric acid level would be checked as Veteran was not taking any medication for gout, and the examiner did not know the accuracy of the reported diagnosis.

VA treatment records further indicate the Veteran was prescribed allopurinol in October 2010 and previously had a prescription for colchicine for gout.

As the August 2006 RO decision indicates the evidence does not show treatment or diagnosis of gout and the new records added to the Veteran's claims file since that decision suggests the Veteran may have gout, the Board finds that new and material evidence has been submitted to reopen the claim.

However, the Board finds that the evidence is not sufficient to find that service connection is warranted for gout.

The Veteran's service treatment records reflect that, although considered, gout was not diagnosed in service or on separation from service.  Although the Veteran's October 1991 examination on separation from service details a number of medical conditions, gout is not noted. 

After service, a November 1997 VA treatment record first notes that the Veteran has degenerative joint disease in feet and relates that his pain, swelling, and redness could also possible be caused by gout, but since his uric acid level was normal in August 1997 he would have to have the joint tapped for gout to be diagnosed.

Subsequent treatment records show the Veteran has regularly reported a history of gout and has been prescribed medications for gout.  Records further reflect the Veteran has a history of kidney stones and that considering that history allopurinol was recommended after he was found to have elevated uric acid in his urine.  However, a current diagnosis of gout based on clinical findings is not clear from the records in evidence.

Even assuming that the Veteran does currently have gout, the evidence does not support that the condition is related to service.  Gout was not diagnosed in service.  Further, no competent medical evidence has been submitted showing that it is related to service.

The Veteran was afforded a VA examination in June 2003 in connection with his original claim for service connection for gout.  The examiner concluded that the veteran had hyperuricosuria (not hyperuricemia) in service, and opined that the veteran's history of gout at present was not likely to be related to his military service.  No evidence has since been submitted supporting a relationship between the Veteran's service and a current diagnosis of gout.

Although the Veteran himself has testified he believes there is an etiological relationship, the Board finds he is not competent to offer such an opinion.  While the Veteran is competent to state what symptoms he feels, the diagnosis and etiology of gout is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Therefore, the Board finds a preponderance of the evidence is against the Veteran's claim for service connection for gout and it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has also suggested his gout could be secondary to his kidney stones or hyperuricosuria, however, he is not service-connected for either and therefore may not be service connected for gout secondary to those conditions.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the Veteran's increased rating claims, as well as what evidence is necessary to substantiate the element or elements required to establish service connection for gout found insufficient in the previous denial.  The letter also included a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations of his knee, foot, and spine in May 2009, October 2010 and January 2013, and was also afforded PTSD examinations in November 2010 and January 2013.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination in connection with his reopened claim for service connection for gout, but the Board finds none is required.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed gout is related to his military service is the Veteran's own lay statements, which are not supported by the competent medical evidence of record.  Accordingly, the Board finds that referral for a new VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

The Veteran's appeal of his claim of entitlement to an increased rating for left total knee arthroplasty is dismissed.

The Veteran's appeal of his claim of entitlement to an increased rating in excess of 10 percent for left foot postoperative bunion exostosis is dismissed.

The Veteran's appeal of his claim of entitlement to a compensable rating for right ear hearing loss is dismissed.

The Veteran's appeal of his claim of entitlement to an increased rating in excess of 10 percent for tinea pedis is dismissed.

The Veteran's appeal of his claim of entitlement to a compensable rating for hemorrhoids is dismissed.

The Veteran's appeal of his claim of entitlement to service connection for arterial hernia, left iliac artery is dismissed.

The Veteran's appeal of his claim of entitlement to service connection for sleep apnea is dismissed.

The Veteran's appeal of his claim of entitlement to service connection for hyperuricosuria is dismissed.

The Veteran's appeal of his claim of entitlement to service connection for kidney stones, to include as secondary to gout  is dismissed.

The Veteran's appeal of his claim of entitlement to service connection for jungle rot of the feet and knees, to include as secondary to gout is dismissed.

A rating of 50 percent, but no higher, for PTSD is granted.

A rating in excess of 10 percent for cervical spine traumatic arthritis prior to January 18, 2013 and in excess of 20 percent thereafter is denied.

A rating in excess of 10 percent prior to January 18, 2013 for thoracolumbar spine traumatic arthritis with degenerative joint disease is denied.

A rating of 20 percent, but no higher, effective January 18, 2013, for thoracolumbar spine traumatic arthritis with degenerative joint disease is granted.

A rating in excess of 10 percent for traumatic arthritis of the right foot is denied.

Service connection for gout is denied.	


REMAND

Knee

The Veteran contends he is entitled to a rating in excess of 10 percent for his service-connected right knee chondromalacia and degenerative joint disease.

At his April 2014 Board hearing, the Veteran stated that his right knee condition has gotten worse since his last VA examination.  He said he has fallen twice due to his knee.  He reported it's getting to where he can't walk due to not having cartilage.  He reported radiating pain down to his ankle.  He said he experiences instability daily.  He said he is able to walk halfway around the block before he has to stop due to pain.  He said he occasionally uses a cane.

The Board notes that the Veteran's last VA examination was in January 2013.  As the Veteran has testified that his right knee condition has worsened since that time, the Board finds that a new, more contemporaneous examination is necessary to evaluate the current nature and severity of the Veteran's right knee disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination).


Colitis

The Veteran currently has a noncompensable rating for nonsteroidal anti-inflammatory drug-induced colitis secondary to chronic medication for knees and back under Diagnostic Code 7323.

The Veteran was last afforded a VA examination in January 2013.  No symptoms related to his colitis were noted on the examination.

However, at the Veteran's April 2014 Board hearing the Veteran testified he passes blood when using the bathroom and feels a burning sensation.  He reported he has to watch what he eats and is prescribed ranitidine for the internal bleeding.  He stated he has undergone three colonoscopies in the past six years.

The Board notes that the Veteran has also been diagnosed with gastroesophageal reflux disease (GERD), which is not service-connected.  Considering the Veteran's April 2014 Board testimony, the Board finds a new, more contemporaneous examination is necessary to determine the current nature and severity of the Veteran's colitis symptoms and to clarify which symptoms are due to his colitis and which are related to a nonservice-connected condition.

Back

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

In November 2010 the Veteran had an electromyography (EMG) done that did not show left cervical or left lumbosacral radiculopathy.  However, on VA examination in January 2013, the examiner found that the Veteran had signs or symptoms of radiculopathy with involvement of the femoral nerve causing mild intermittent pain and paresthesias and/or dysesthesias in the lower left extremity as well as signs and symptoms of radiculopathy with involvement of the C7 nerve roots causing mild paresthesias and/or dysesthesias in the left upper extremity.  No additional EMG was done by the January 2013 examiner and the examiner did not explain the finding of radiculopathy despite the results of the November 2010 EMG.  Further, later in the VA examination report, the examiner attributed the Veteran's left hand paresthias to carpal tunnel syndrome. 

Thus, the Board finds that the Veteran should be afforded a VA examination to clarify the conflicting evidence and to determine whether a neurological abnormality due to the Veteran's service-connected cervical and lumbosacral spine traumatic arthritis is present and whether it warrants a separate compensable rating.  See 38 C.F.R. § 4.124a.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from 2011 to the present and any additional private treatment records identified by the Veteran.

2. Arrange for the Veteran to undergo a VA examination to determine the current nature and severity of his right knee chondromalacia and degenerative joint disease.  The examiner should evaluate the Veteran's range of motion and address whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint. If feasible, the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion. If not feasible, this should be stated for the record together with the rationale. If the Veteran does not have pain or any of the other factors, that fact should be noted in the file.  The examiner should also evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right knee, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.  Finally, the examiner should indicate whether the Veteran has dislocated or removed semilunar cartilage and, if so, any symptoms associated with such finding.

The Veteran's claim folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

3. Arrange for the Veteran to undergo a VA examination to determine the current nature and severity of his nonsteroidal anti-inflammatory drug-induced colitis.  The examiner should differentiate to the extent possible the symptoms that are the result of the Veteran's colitis versus those associated with any other condition, to include his nonservice-connected GERD.

The Veteran's claim folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

4. Arrange for the Veteran to undergo a VA examination, to include any necessary studies, to ascertain whether or not the Veteran's cervical and lumbosacral spine traumatic arthritis have compensable neurological manifestations.  

The Veteran's claim folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

5. Thereafter, readjudicate the issues on appeal in light of all of the evidence of record. If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


